

117 HR 852 IH: United States-Israel PTSD Collaborative Research Act
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 852IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Waltz (for himself, Mrs. Luria, Mr. Zeldin, Ms. Houlahan, Mr. Crenshaw, and Ms. Wild) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a grant program to increase cooperation on post-traumatic stress disorder research between the United States and Israel. 
1.Short titleThis Act may be cited as the United States-Israel PTSD Collaborative Research Act. 2.FindingsCongress makes the following findings: 
(1)The Department of Veterans Affairs reports that between 11 and 20 percent of veterans who served in Operation Iraqi Freedom and Operation Enduring Freedom have post-traumatic stress disorder (PTSD) in a given year. In addition, that figure amounts to about 12 percent of Gulf War veterans and up to 30 percent of Vietnam veterans. (2)The Department of Veterans Affairs reports that among women veterans of the conflicts in Iraq and Afghanistan, almost 20 percent have been diagnosed with PTSD. 
(3)In the United States, it is thought that 70 percent of Americans have experienced at least one traumatic event in their lifetime, and approximately 20 percent of those persons have struggled or continue to struggle with symptoms of PTSD. (4)Studies show that PTSD has links to homelessness and substance abuse in the United States. The Department of Veterans Affairs estimates that approximately 11 percent of the homeless population are veterans and the Substance Abuse and Mental Health Services Administration estimates that about 7 percent of veterans have a substance abuse disorder. 
(5)Our ally Israel, under constant attack from terrorist groups, experiences similar issues with Israeli veterans facing PTSD symptoms. Tel Aviv University’s National Center for Traumatic Stress and Resilience found that 5 to 8 percent of combat soldiers experience some form of PTSD, and during wartime, that figure rises to 15 to 20 percent. (6)Current treatment options in the United States focus on cognitive therapy, exposure therapy, or eye movement desensitization and reprocessing, but the United States must continue to look for more effective treatments. Several leading Israeli hospitals, academic institutions, and nonprofits dedicate research and services to treating PTSD. 
3.Grant program for increased cooperation on post-traumatic stress disorder research between United States and Israel 
(a)Sense of CongressIt is the sense of Congress that the Secretary of Defense, acting through the Psychological Health and Traumatic Brain Injury Research Program, should seek to explore scientific collaboration between American academic institutions and nonprofit research entities, and Israeli institutions with expertise in researching, diagnosing, and treating post-traumatic stress disorder. (b)Grant programThe Secretary of Defense, in coordination with the Secretary of Veterans Affairs and the Secretary of State, shall award grants to eligible entities to carry out collaborative research between the United States and Israel with respect to post-traumatic stress disorders. The Secretary of Defense shall carry out the grant program under this section in accordance with the agreement titled Agreement Between the Government of the United States of America and the Government of Israel on the United States-Israel Binational Science Foundation, dated September 27, 1972. 
(c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be an academic institution or a nonprofit entity located in the United States. (d)AwardThe Secretary shall award grants under this section to eligible entities that— 
(1)carry out a research project that— (A)addresses a requirement in the area of post-traumatic stress disorders that the Secretary determines appropriate to research using such grant; and 
(B)is conducted by the eligible entity and an entity in Israel under a joint research agreement; and (2)meet such other criteria that the Secretary may establish. 
(e)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such commitments and information as the Secretary may require. (f)Gift authorityThe Secretary may accept, hold, and administer, any gift of money made on the condition that the gift be used for the purpose of the grant program under this section. Such gifts of money accepted under this subsection shall be deposited in the Treasury in the Department of Defense General Gift Fund and shall be available, subject to appropriation, without fiscal year limitation. 
(g)ReportsNot later than 180 days after the date on which an eligible entity completes a research project using a grant under this section, the Secretary shall submit to Congress a report that contains— (1)a description of how the eligible entity used the grant; and 
(2)an evaluation of the level of success of the research project. (h)TerminationThe authority to award grants under this section shall terminate on the date that is 7 years after the date on which the first such grant is awarded. 
